February 5, 2008 To the Members of the Board of Directors of Hooper Holmes, Inc. Re: Letter of Resignation Ladies and Gentlemen: I hereby resign, effective immediately, as the President and Chief Executive Officer of Hooper Holmes, Inc. (the “Company”), as a member of the Board of Directors of the Company, and from any other offices with the Company, and all positions I have, or may have had, as an officer or director of any of the Company’s subsidiaries or affiliates. Sincerely, /s/ James D. Calver --
